OPINION OF THE COURT
PER CURIAM.
Appellant, Edward Broward Sanchez, was sitting in the driver’s seat of a Blazer, either passed out or sleeping. Another person was in the passenger’s seat. It was 4:15 a.m., the radio was playing, and the key was in the ignition. The Blazer’s engine was not running. When *80Sanchez was asked to produce his driver’s license, he pulled out several hundred dollar bills and held them out toward the officer. The officer asked, “What’s this for?” Sanchez replied, “I’m just trying to do the right thing.” After Sanchez passed his driver’s license several times, the officer pointed it out to him.
Appellant raises two issues on appeal. The first is whether Sanchez was in actual physical control of the vehicle. We find that he was. Baltrus v State, 15 F.L.W. 2979 (4th DCA December 12, 1990). Compare with Fieselman v State, 537 So.2d 603 (Fla. 3d DCA 1988) where driver was laying down in the front seat.
The second issue is whether the trial court improperly allowed testimony about Sanchez offering money to the officer. The court properly allowed this testimony as evidence of intoxication.
AFFIRMED.
McNEAL, R., BOOTH, J., SINGELTARY, G., concur.